Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Applicant’s election of Group I, claims 1-3 and 5-17, and as species as it relates to “tyrosine hydroxylase (TH)” and “GTP-cyclohydrolase I (GCH1)” (claim 5); ”a GDNF family molecule” (claim 6); “adeno-associated viral vector” (claim 8); “2A peptide derived from porcine teschovirus virus (P2A)” (claim 12); “TH-IRES-CH1-apu-AADC” (claim 13); “GDNF” (claim 14); “CMV promoter” (claim 16); and “synapsin promoter” (claim 17) without traverse in the reply filed on 08/09/2022 is acknowledged. Thus, claims 1-3 and 5-21 are pending in this application, elected Group I, claims 1-3 and 5-17, and as species as it relates to “tyrosine hydroxylase (TH)” and “GTP-cyclohydrolase I (GCH1)” (claim 5);”a GDNF family molecule” (claim 6); “adeno-associated viral vector” (claim 8); “2A peptide derived from porcine teschovirus virus (P2A)” (claim 12); “TH-IRES-CH1-apu-AADC” (claim 13); “GDNF” (claim 14); “CMV promoter” (claim 16); and “synapsin promoter” (claim 17) is now under consideration for examination; and claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a 371 of PCT/CN2019/089432 filed on 05/31/2019 and claims the priority date of China application 201810553745.9 filed on 05/31/2018 and China PCT/CN2018/094686 filed on 07/05/2018; however, no English translation of said foreign priority applications have been provided. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of 371 of PCT/CN2019/089432 filed on 05/31/2019.
Information disclosure statement
The information disclosure statement (IDS) submitted on 08/09/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Specification-Objection/Sequence Compliance
Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Specifically, applicants’ are required to comply with the sequence rules by inserting the sequence identification numbers of all sequences within the claims and/or specification. It is particularly noted that paragraphs [0054] and [0057-0058] in page 6 of specification recite many sequences, but applicants’ fail to provide the SEQ ID NO: (sequence identifiers) to all the sequences recited in the specification; i.e., nucleotides 10 (ten) or more and amino acids 4 (four) or more. Sequences must be referred to by their sequence identifiers, see particularly 37 CFR 1.821(d). If the sequences appearing in the specification do not have SEQ ID NO: assigned to them, then an amendment to the sequence listing will be required as well. There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Failure to correct the deficiency will be held a non-responsive to this Office action. Correction and clarification required.
	Sequence Rules: The nucleic acid sequences presented requires having a sequence identifier. In order to comply with the sequence rules Applicants must identify the sequence by providing SEQ ID NO:, and where required provide a new version of the sequence listing and disk. Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification. Note: If the nucleic acid sequences are already part of the sequence listing and the CRF, Applicants may amend the specification by providing the appropriate SEQ ID NO: or provide the SEQ ID NO, to the legend of the figure(s). Applicant's cooperation is requested in correcting other unidentified sequences of which applicant may become aware of in the specification.
Claim Objections
	I. Recitation of “and/or” in claim 2 makes the claim indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
	II. Claim 12 is objected due to the following informality: claim 12 recites “a 2A peptide derived from teschovirus virus (P2A)” and should read as “a 2A peptide derived from teschovirus (P2A)”.
	III. Claim 17 is objected due to the following informality: claim 17 recites “… selected from the group consisting of a synapsin promoter, a CD68 promoter, or a GFAP promoter” and is improper Markush language; examiner suggests amending claim 17 to recite the following “…selected from the group consisting of a synapsin promoter, a CD68 promoter, and a GFAP promoter”.
Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claims 1-3, 5-9, 12 and claims 10-11, 13-17 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-3, 5-9 and 12, recite the following phrase “characterized” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “characterized”), thereby rendering the scope of the claim(s) unascertainable and the metes and bounds of the claims are not clear. Thus, the scope of the claim is unclear. A perusal of the specification does not provide any support for rejected claims. See MPEP § 2173.05(d). 
II. Claim 1 and claims 2, 5-10 and 13-17 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claims 1-2, 5, 7 and 13, the phrase “auto-processing unit (APU)” renders the claims indefinite. In addition, the meaning is unclear as to the molecules encompassed by “auto-processing unit (APU)”. An “auto-processing unit (APU)” in a gene construct encompasses a wide variety of molecules that are structurally and functionally variable; such as RNA that includes ribozymes and RNA IRES elements that initiate translation; peptides and proteins having self-cleavage property or peptides and proteins sequences that are recognized by cellular machinery/enzymes and are cleaved/processed by cellular enzymes. A perusal of the specification does not provide any support for rejected claims. See MPEP § 2173.05(d). The skilled artisan would not know the metes and bounds of the recited invention. Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase “auto-processing unit (APU)” means and includes RNA that includes ribozymes and RNA IRES elements that initiate translation; peptides and  proteins having self-cleavage property or peptides and proteins sequences that are recognized by cellular machinery/enzymes and are cleaved/processed.
	III. Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 recites the phrase “… and/or …”. The metes and bounds of claim 2 are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required. 
	IV. Claims 3 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 3 and 12 are indefinite in the recitation of “… derivative thereof”; “derived”; and claims 11 and 12 recite “a 2A-like peptide”. The metes and bounds of the term “… derivative thereof”; “derived” and “a 2A-like peptide” is not clear in the context of the claims. It is not clear to the examiner the structures encompassed in “derivatives” and “like” peptides? or is a representative member of a genus/merely exemplary. Furthermore, claims 3 and 12 is indefinite in the recitation of “… derivative thereof”; “derived”; and “like” peptides as written, one cannot determine if the term refers to ‘functions of several real variables” or ‘structural variables’ of claimed “derivatives and “like” peptides (unlimited structures or structurally undefined molecules or functionally variable molecules). The metes and bounds of the claims are unclear. For examination purposes, no patentable weight will be given to the terms. It is not clear to the examiner as to what the phrase “… derivative thereof”; “derived”; and claims 11 and 12 recite “a 2A-like peptide” means in the context of the above claims, is this synonymous with “obtained from specific source or having specific structures? or does it include natural and man-made variants of unlimited/undefined structures thereof from any source? Clarification and correction required.
V. Claim 10 is rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase “… A biological product …”  in claim 10 renders the claim indefinite and considered to be a relative term which renders the claim indefinite and the specification does not provide a standard for ascertaining the composition/constituents of the claimed “biologic product” or any other metric. “… A biological product …” varies widely depending on the individual situation as well as the person making the determination and is dependent upon set of conditions defined by the individual situation. It is not clear to the examiner as to what type of composition/constituents is encompassed in the above phrase. Thus, the scope of the claim is unclear. A perusal of the specification does not provide any support for claim 10, as written “… A biological product …” and the specification does not recite the specific composition/constituents, the applicants' intend to encompass. Clarification and correction is required. 
	VI. Claim  10 is indefinite in the recitation of “… analog of GDNF”. The metes and bounds of the term “… analog of GDNF” is not clear in the context of the claims. It is not clear to the examiner the structures encompassed in “… analog of GDNF”? or is a representative member of a genus/merely exemplary, as written, one cannot determine if the term refers to ‘functions of several real variables” or ‘structural variables’ of claimed “… analog of GDNF” (unlimited structures or structurally undefined molecules or functionally variable molecules). The metes and bounds of the claims are unclear. For examination purposes, no patentable weight will be given to the terms. It is not clear to the examiner as to what the phrase “… analog of GDNF”. Clarification and correction required.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163(I).

Claims 1-3 and 5-17 recite a genera of gene sequence constructs comprising a genera of “auto-processing units” including any or all “inteins” of undefined and unlimited structures; comprising a genera of nucleotide sequences related to the central nervous system and encoding a genera of polypeptides i.e., “tyrosine hydroxylase (TH)”, “GTP-cyclohydrolase I (GCH1)”, “aromatic amino acid dopa decarboxylase (AADC)”, ”a GDNF family molecule”; “2A peptides derived from porcine teschovirus virus (P2A)”, “TH-IRES-CH1-apu-AADC”; “GDNF or any natural analog of GDNF” having no specific structural elements including variants, mutants and homologs from any source of undefined and unlimited structures; in claim 10 “a biologic product” includes a genera of molecules of undefined and unlimited structures; and in claim 13 there is no specific structure associated with the term “TH-IRES-CH1-apu-AADC” and reads on a genera of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
No information, beyond the characterization of specific gene constructs with defined structure obtained from a specific source KL0039 vector as a template and the sequence of interest is amplified by the specific primers with specific sequences as exemplified in Examples, paragraphs [0050-0068], pages 6-8 of specification, has been provided by the applicants’, which would indicate that they had possession of the claimed genera of gene sequence constructs.
The art also teaches, even highly structurally homologous polypeptides do not necessarily share the same function and conversely functionally similar molecules do not necessarily have similar structures. For example proteins having similar structure have different activities; Witkowski et al., (Biochemistry 38:11643-11650, 1999; reference provided in parent application 11/206,810) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, Wishart et al., (J. Biol. Chem., 1995, Vol. 270(10): 26782-26785) teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9; reference provided in parent application 11/206,810) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
	Hence, the recited genera of encoding polynucleotides in the claimed gene constructs and the encoded polypeptides are interpreted to have widely variable structures, since minor changes may result in changes affecting function and no additional information correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
 	Therefore, given the lack of description of representative species encompassed by the genus of polypeptides, encoding polynucleotides and modifications, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants’ were in possession of the claimed invention. Applicants’ are referred to the revised guidelines concerning compliance with the written description requirement of description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
In this regard, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1-3 and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the characterization of specific gene constructs with defined structure obtained from a specific source KL0039 vector as a template and the sequence of interest is amplified by the specific primers with specific sequences as exemplified in Examples, paragraphs [0050-0068], pages 6-8 of specification, does not reasonably provide enablement for a genera of “auto-processing units” including any or all “inteins” of undefined and unlimited structures; comprising a genera of nucleotide sequences related to the central nervous system and encoding a genera of polypeptides i.e., “tyrosine hydroxylase (TH)”, “GTP-cyclohydrolase I (GCH1)”, “aromatic amino acid dopa decarboxylase (AADC)”, ”a GDNF family molecule”; “2A peptides derived from porcine teschovirus virus (P2A)”, “TH-IRES-CH1-apu-AADC”; “GDNF or any natural analog of GDNF” having no specific structural elements including variants, mutants and homologs from any source of undefined and unlimited structures; in claim 10 “a biologic product” includes a genera of molecules of undefined and unlimited structures; and in claim 13 there is no specific structure associated with the term “TH-IRES-CH1-apu-AADC” and reads on a genera of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 1-3 and 5-17 are so broad as to encompass: a genera of “auto-processing units” including any or all “inteins” of undefined and unlimited structures; comprising a genera of nucleotide sequences related to the central nervous system and encoding a genera of polypeptides i.e., “tyrosine hydroxylase (TH)”, “GTP-cyclohydrolase I (GCH1)”, “aromatic amino acid dopa decarboxylase (AADC)”, ”a GDNF family molecule”; “2A peptides derived from porcine teschovirus virus (P2A)”, “TH-IRES-CH1-apu-AADC”; “GDNF or any natural analog of GDNF” having no specific structural elements including variants, mutants and homologs from any source of undefined and unlimited structures; in claim 10 “a biologic product” includes a genera of molecules of undefined and unlimited structures; and in claim 13 there is no specific structure associated with the term “TH-IRES-CH1-apu-AADC” and reads on a genera of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number/a genera of active molecules as broadly encompassed by the claims. Since the structure of a “auto-processing units” including any or all “inteins” of undefined and unlimited structures; comprising a genera of nucleotide sequences related to the central nervous system and encoding a genera of polypeptides i.e., “tyrosine hydroxylase (TH)”, “GTP-cyclohydrolase I (GCH1)”, “aromatic amino acid dopa decarboxylase (AADC)”, ”a GDNF family molecule”; “2A peptides derived from porcine teschovirus virus (P2A)”, “TH-IRES-CH1-apu-AADC”; “GDNF or any natural analog of GDNF” will remain active in the claimed gene construct/composition requires a knowledge of how each component of the claimed composition affects the activity. In addition, since the structure of a “auto-processing units” including any or all “inteins” of undefined and unlimited structures; comprising a genera of nucleotide sequences related to the central nervous system and encoding a genera of polypeptides i.e., “tyrosine hydroxylase (TH)”, “GTP-cyclohydrolase I (GCH1)”, “aromatic amino acid dopa decarboxylase (AADC)”, ”a GDNF family molecule”; “2A peptides derived from porcine teschovirus virus (P2A)”, “TH-IRES-CH1-apu-AADC”; “GDNF or any natural analog of GDNF” determines its functional properties, predictability of which molecule “auto-processing units” including any or all “inteins” of undefined and unlimited structures; comprising a genera of nucleotide sequences related to the central nervous system and encoding a genera of polypeptides i.e., “tyrosine hydroxylase (TH)”, “GTP-cyclohydrolase I (GCH1)”, “aromatic amino acid dopa decarboxylase (AADC)”, ”a GDNF family molecule”; “2A peptides derived from porcine teschovirus virus (P2A)”, “TH-IRES-CH1-apu-AADC”; “GDNF or any natural analog of GDNF” can remain active in the claimed composition requires a knowledge of and guidance with regard to the relationship of the structure to its function. However, in this case the disclosure is limited to the characterization of specific gene constructs with defined structure obtained from a specific source KL0039 vector as a template and the sequence of interest is amplified by the specific primers with specific sequences as exemplified in Examples, paragraphs [0050-0068], pages 6-8 of specification. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polynucleotides and encoded polypeptides broadly encompassed by the claims. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. Furthermore, the art teaches the following regarding complexity of the structure/function relationship: The reference of Chica et al., (Curr. Opin. Biotechnol., 2005, Vol. 16: 378-384) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships. The reference of Sen et al., (Appl. Biochem. Biotechnol., 2007, Vol.143: 212-223), teaches in vitro recombination techniques such as DNA shuffling, staggered extension process (STEP), random chimera genesis on transient templates (RACHITT), iterative truncation for the creation of hybrid enzymes (ITCHY), recombined extension on truncated templates (RETT), and so on have been developed to mimic and accelerate nature's recombination strategy. However, such rational design and directed evolution techniques only provide guidance for searching and screening for the claimed polypeptide which is not guidance for making and/or using the claimed polypeptide.  
While methods for testing the activity of a molecule/”auto-processing unit”, “tyrosine hydroxylase (TH)”, “GTP-cyclohydrolase I (GCH1)”, “aromatic amino acid dopa decarboxylase (AADC)”, ”a GDNF family molecule”; “2A peptides derived from porcine teschovirus (P2A)”, “TH-IRES-CH1-apu-AADC”; “GDNF” in specific composition with desired biological/biochemical properties are known, it is not routine in the art to screen the activity of multiple molecules or multiple modifications in multiple compositions comprising an essentially unlimited number of possible components and constituents, as encompassed by the instant claims.
	The specification does not support the broad scope of claims 1-3 and 5-17, which encompasses: a genera of “auto-processing units” including any or all “inteins” of undefined and unlimited structures; comprising a genera of nucleotide sequences related to the central nervous system and encoding a genera of polypeptides i.e., “tyrosine hydroxylase (TH)”, “GTP-cyclohydrolase I (GCH1)”, “aromatic amino acid dopa decarboxylase (AADC)”, ”a GDNF family molecule”; “2A peptides derived from porcine teschovirus virus (P2A)”, “TH-IRES-CH1-apu-AADC”; “GDNF or any natural analog of GDNF” having no specific structural elements including variants, mutants and homologs from any source of undefined and unlimited structures; in claim 10 “a biologic product” includes a genera of molecules of undefined and unlimited structures; and in claim 13 there is no specific structure associated with the term “TH-IRES-CH1-apu-AADC” and reads on a genera of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not support the broad scope of claims because the specification does not establish: (A) any or all molecule(s) having no specific structural elements in the claimed composition; (B) the general tolerance of the activity of any molecule having no specific structural elements in the claimed composition; (C) a rational and predictable scheme for choosing any molecule to be active in the claimed composition; (D) a rational and predictable scheme for modifying any molecule with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including a genera of “auto-processing units” including any or all “inteins” of undefined and unlimited structures; comprising a genera of nucleotide sequences related to the central nervous system and encoding a genera of polypeptides i.e., “tyrosine hydroxylase (TH)”, “GTP-cyclohydrolase I (GCH1)”, “aromatic amino acid dopa decarboxylase (AADC)”, ”a GDNF family molecule”; “2A peptides derived from porcine teschovirus virus (P2A)”, “TH-IRES-CH1-apu-AADC”; “GDNF or any natural analog of GDNF” having no specific structural elements including variants, mutants and homologs from any source of undefined and unlimited structures; in claim 10 “a biologic product” includes a genera of molecules of undefined and unlimited structures; and in claim 13 there is no specific structure associated with the term “TH-IRES-CH1-apu-AADC” and reads on a genera of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of a genera of claimed molecules having no specific structural elements in the claimed gene construct/composition is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3 and 5-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitrophanous et al., (WO 2013/061076 A1) and further in view of Zhang et al., (Sci. Reports., 2015, Vol. 5: 8541, pages 1-10), Osborn et al., (Mol. Therapy., 2005, Vol. 12(3): 569-574) and Baumgartner et al., (The J. Neurosci., 1997, Vol. 17(17): 6504-6511). 
Regarding claims 1, 5, 7 and 15-17, Mitrophanous et al., (WO 2013/061076 A1)  teaches a gene construct comprising (tricistronic) (i) a nucleotide sequence which encodes tyrosine hydroxylase (TH), (ii) a nucleotide sequence which encodes GTP-cyclohydrolase I (GCH1), and (iii) a nucleotide sequence which encodes aromatic amino acid dopa decarboxylase (AADC) said cistrons/coding sequences linked by an IRES element or by a linker (Abstract; Fig. 1;Summary, lines 15-35 of page 5 to lines 1-10, page 7; Tables 1-2, pages 14-15; and entire document); the use of said gene construct for the production of biological product dopamine (DOPA) and as a therapeutic L-DOPA therapy for the treatment of central-nervous system (CNS) disorder, neurodegenerative disease/Parkinson’s disease and as a Pharmaceutical composition (pages 1-3 to lines 1-5, page 7; lines 20-37, page 27 to lines 1-4, page 28); said gene construct is lentiviral-vector or adeno-associated virus-vector and comprising constitutive promoter CMV…thymidine kinase promoter (lines 5-20, page 7; lines 5-35, page 16 to  lines 1-12, page 24) and tissue specific promoter ”Synapsin 1” (lines 20-23, page 13).  
 Mitrophanous et al., do not explicitly suggest in said gene construct said encoding sequences are linked by an auto-processing unit (APU) comprising intein (as in claims 1-3, 5, 7 and 13); said gene construct comprising glial-cell derived neurotrophic factor (GDNF; as in claim 6); and in said gene construct APU comprising a 2A peptide… a 2A peptide derived from porcine teschovirus (P2A; as in claims 11-12). 
However gene construct encoding sequences linked by an auto-processing unit (APU) comprising intein; gene construct comprising glial-cell derived neurotrophic factor (GDNF) for the treatment of neurodegenerative disorder; and gene construct comprising such as a 2A peptide… a 2A peptide derived from porcine teschovirus (P2A) and as fusion construct is well known in the art; for details see the cited references below. 
Regarding claims 1-3, 5, 7, 11 and 13, Zhang et al., (Sci. Reports., 2015, Vol. 5: 8541, pages 1-10) teach, suggest and provide motivation for the use of gene construct/expression vector system comprising intein auto-processing (APU) domain that directs synchronized protein expression in different cellular contexts such as prokaryotes and eukaryotes; and said references also teaches the use of 2A-like peptide sequence as fusion constructs  with respect to multiple-cistronic cassette (gene construct encoding two or more polypeptides of interest; see Abstract; last paragraph, page 1 to col. 1, page 2; and entire document); a polyprotein vector system comprising self-excising mini-intein to achieve coordinated co-expression of multiple proteins (col. 1, third paragraph, page 2; Fig. 1-8, pages 3-8); and teach the advantages of polyprotein vector system comprising self-excising mini-intein (col. 2, page 8).

	Regarding claims 11-12, analogous art Osborn et al., (Mol. Therapy., 2005, Vol. 12(3): 569-574) teach design and construction of fusion proteins including domains of interest or more than one polypeptide of interest depending on the experimental interest comprising a 2A peptide and said peptide is a 2A peptide obtained from porcine teschovirus (P2A) and evidence of in vitro and in vivo expression of proteins of interest (see Abstract; Fig. 1-3, pages 570-573; structure of a 2A peptide obtained from porcine teschovirus (P2A), col. 2, page 570; and entire document) and clearly suggest the advantages of said reference 2A peptide for gene constructs based on lentiviral and adeno-associated vectors (col. 1, last paragraph, page 574).
Regarding claim 6, the following reference Baumgartner et al., (The J. Neurosci., 1997, Vol. 17(17): 6504-6511) teaches the structural and functional elements of the instant invention i.e., targeted transduction of CNS neurons with adenoviral vectors comprising glial cell-line derived neurotrophic factor (GDNF) and successful expression of GDNF confers neuroprotection (see Abstract; Fig. 3, page 6508; Table 1, page 6509; and entire document). 
  Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Mitrophanous et al., and employ the intein peptides, and 2A peptides of Zhang et al., and Osborn et al., that teach structural and functional elements including the advantages of synchronized and coordinated expression of polypeptides of interest especially therapeutic polypeptides involved in CNS disorder as claimed in the instant invention and further adapt the suggestion of Baumgartner et al., to select a polypeptide of interest such as GDNF depending on the experimental need, as said modifications of primary reference of Mitrophanous et al.,; because said modifications will lead to a wide repertoire of compositions comprising polypeptides/fusion proteins of interest that will be useful in the study and understanding many biological processes that requires temporal or tissue specific regulation of expression of polypeptides or as methods for metabolic pathway engineering for the production of dopamine/L-Dopa therapy including applications in pharmaceutical industry. Motivation to generate such a modified gene construct for expressing in a synchronized and coordinated expression of polypeptides of interest and a skilled artisan will recognize to be a commercial product of importance and useful in understanding and regulating the biological process of interest and as a therapeutic at the time of the instant invention. The expectation of success is high, because the combined teachings of Mitrophanous et al., Zhang et al., Osborn et al., and Baumgartner et al., teach the construction of gene constructs expressing polypeptides/fusion proteins and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
	Hence, claims 1-3 and 5-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitrophanous et al., (WO 2013/061076 A1) and further in view of Zhang et al., (Sci. Reports., 2015, Vol. 5: 8541, pages 1-10), Osborn et al., (Mol. Therapy., 2005, Vol. 12(3): 569-574) and Baumgartner et al., (The J. Neurosci., 1997, Vol. 17(17): 6504-6511).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652